                           IN THE UNITED STATES DISTRICT COURT                            MAY 16 2019
                          FOR THE WESTERN DISTRICT OF VIRGINIA
                                    DANVILLE DIVISION

JOYCE G. SLOAN,                                )
                                               )
                Plaintiff,                     )        Case No. 4:18cv00049
                                               )
v.                                             )       MEMORANDUM OPINION
                                               )
JULIE AYERS NORMAN,                            )       By: Hon. Jackson L. Kiser
                                               )           Senior United States District Judge
                Defendant.                     )


          This matter is before the Court on Defendant Julie Ayers Norman’s Motion for Summary

Judgment [ECF No. 8]. The law and issues were fully briefed by the parties, and I heard oral

arguments on the motion on May 2. Following that hearing, I informed the parties that the Motion

would be denied. (Order, May 3, 2019 [ECF No. 19].) This Memorandum Opinion serves to

supplement that ruling.

     I.      STATEMENT OF FACTS AND PROCEDURAL BACKGROUND

          When ruling on a Motion for Summary Judgment, the facts are taken in the light most

favorable to the non-moving party. Scott v. Harris, 550 U.S. 372, 380 (2007). Accordingly, the

facts are recounted in the light most favorable to Plaintiff Joyce Sloan (“Plaintiff”).

          At approximately 5:30 p.m. on June 9, 2017, Plaintiff was driving down Highway 220

Business near Ridgeway, Virginia. Traffic was heavy, and she states she was in the left lane after

passing a tractor trailer. While driving, Plaintiff was struck by something on the right rear quarter

panel of her car, which caused the rear of her car to be forced to the left. As a result, her car veered

to the right, onto the gravel shoulder on the side of the road. Although she does not recall what

happened next, the evidence shows that, in attempting to regain control of her automobile, she

returned to the road and struck the passenger side of Defendant Julie Norman’s (“Defendant”) car
as she traveled in the left lane of traffic. Both cars flipped, Plaintiff lost consciousness, and both

cars came to rest in the median. (See generally Dep. of Joyce Sloan, Feb. 26, 2019 [ECF No. 9-

1].)

             Plaintiff filed suit against Defendant in the Circuit Court for Henry County on or about

June 27, 2018. [ECF No. 1-1.] The case was removed to this Court on August 7, 2018 [ECF No.

1.] Defendant filed her Motion for Summary Judgment on April 1 [ECF No. 8], Plaintiff responded

[ECF No. 13], and Defendant replied [ECF No. 16]. I heard oral argument on the motion on May

2, and entered an Order denying the motion on May 3 [ECF No. 19].

       II.      STANDARD OF REVIEW

             Summary judgment is appropriate where there is no genuine dispute of material fact and

the movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); George & Co. LLC v.

Imagination Entm’t Ltd., 575 F.3d 383, 392 (4th Cir. 2009). A genuine dispute of material fact

exists “[w]here the record taken as a whole could…lead a rational trier of fact to find for the

nonmoving party.” Ricci v. DeStefano, 557 U.S. 557, 586 (2009) (internal quotation marks and

citing reference omitted); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

genuine dispute cannot be created where there is only a scintilla of evidence favoring the

nonmovant; rather, the Court must look to the quantum of proof applicable to the claim to

determine whether a genuine dispute exists. Scott v. Harris, 550 U.S. 372, 380 (2007); Anderson,

477 U.S. at 249−50, 254. Not every factual dispute will defeat a summary judgment motion; there

must be a genuine dispute over a material fact. Anderson, 477 U.S. at 247–48. A fact is material

where it might affect the outcome of the case in light of the controlling law. Id. at 248. On a motion

for summary judgment, the facts are taken in the light most favorable to the non-moving party

insofar as there is a genuine dispute about those facts. Scott, 550 U.S. at 380. At this stage,



                                                   -2-
however, the Court’s role is not to weigh the evidence, but simply to determine whether a genuine

dispute exists making it appropriate for the case to proceed to trial. Anderson, 477 U.S. at 249.

    III.      DISCUSSION

           There is little that can be done, at this stage, to square the wildly different facts presented

by the parties. Plaintiff contends she was in front of Defendant on the highway; Defendant claims

she was in front of Plaintiff. Plaintiff contends Defendant struck her car; Defendant claims Plaintiff

struck hers. It is the jury’s role to sort out those conundrums. At this stage, the only question is

whether a jury is needed to decide which factual scenario is correct. I conclude that this case will

require a jury’s steady hand.

           Taking the facts in the light most favorable to Plaintiff, she contends she was driving down

the highway when she was struck by something: she is not sure what hit her car. Nevertheless,

evidence before the Court suggests that no other car was near her, save for Defendants. She was

struck by something strong enough to alter her course of travel. She contends she was struck in the

right rear of her car, which caused her car to veer from the left lane, across the right lane of travel,

and onto the shoulder. While attempting to correct her course, she veered back into the lanes of

travel and struck Defendant’s car.1

           Witness Carol Wotring’s most recent declaration supports, to some degree, Plaintiff’s

proffered version of events. Ms. Wotring stated, under oath, that Plaintiff’s white Jeep Cherokee

was in front of Defendant’s Saturn Outlook. (Decl. of Carol Wotring ¶ 4, April 30, 2019 [ECF No.

17-1].) This statement is directly at odds with Defendant’s testimony, which placed Defendant in

front of Plaintiff on the road prior to the accident. (See Dep. of Julie Norman 8:10–19, Feb. 26,

2019 [ECF No. 9-2].)


1
 Plaintiff has no recollection of the events after her car went into the gravel. Her next recollection is when she regained
consciousness after the accident. (See Sloan Dep. 28:11–20.)

                                                          -3-
          The only issue to be resolved at this stage, then, is whether there is sufficient evidence to

submit to a jury the question of whether it was Defendant who struck Plaintiff’s automobile and

caused the accident. Plaintiff admits that she did not see who or what hit her, but she does testify

that Defendant’s vehicle was not in front of her. (Sloan Dep. 25:1–2.) Plaintiff’s evidence, taken

as true at this stage, would establish that Defendant must have been beside or behind her; Ms.

Wotring’s testimony confirms this. Because Plaintiff eventually struck Defendant’s car when she

returned to the roadway, clearly Defendant was close to Plaintiff at the time Plaintiff was hit. That

evidence, taken as true, creates a question of fact as to whether Defendant was the “who or what”

that struck Plaintiff, and therefore summary judgment is not warranted. See Preston v. Morton,

No. 4:09cv00030, 2010 WL 2036112, at *2 (W.D. Va. May 24, 2010) (“Whether the named

defendants actually committed the acts complained of is the sine qua non of virtually all civil

actions. Simply because Defendants disagree with Plaintiff’s evidence does not give me the right

to take the issue of fact away from the trier of fact.”).

    IV.      CONCLUSION

          Because there is evidence from which a jury could conclude that Defendant struck

Plaintiff’s car, and because the evidence on that point is in conflict, summary judgment is not

appropriate. This case will proceed to trial.

          The clerk is directed to forward a copy of this Memorandum Opinion to all counsel of

record.

          ENTERED this 16th day of May, 2019.



                                                s/Jackson L. Kiser
                                                SENIOR UNITED STATES DISTRICT JUDGE




                                                  -4-
